Citation Nr: 0925105	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-17 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for pes cavus of the left foot (left foot disability).

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1985 to November 
1989 and from April 1995 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above-referenced 
claims.  

The issues of a right wrist disability and a left wrist 
disability being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
evidence of record shows that Veteran's left foot disability 
is characterized by moderate symptoms.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a left foot injury 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.71a, 
Diagnostic Code 5278, 5284 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in December 2004 and November 2006, the 
Veteran was notified of the information and evidence 
necessary to substantiate his claim.  VA told the veteran 
what information he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in May 2006, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating 
or effective date.  Adequate notice has been provided to the 
veteran prior to the transfer and certification of his case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

As to the issue of a higher initial disability rating for the 
now service-connected left foot disability, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent 
information in the May 2006 Statement of the Case, the 
November 2006 letter, and the February 2008 Supplemental 
Statement of the Case.  Specifically, VA informed the Veteran 
of the necessity of providing, on his own or by VA, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the respective disability and the effect that the 
worsening has on his employment and daily life.  The Veteran 
was informed that should an increase in disability be found, 
a disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical 
and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40. 
 
Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996). 

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R §§ 4.2, 4.6. 
 
Turning to the merits of the claim, the Veteran's left pes 
cavus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5278 
for claw foot (pes cavus).  Under Diagnostic Code 5278, a 10 
percent evaluation is assigned for unilateral or bilateral 
claw foot with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal heads.  With all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads, a 20 percent evaluation is assigned for unilateral 
claw foot and a 30 percent evaluation is assigned for 
bilateral claw foot.  For marked contraction of plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity, a 30 percent 
evaluation is assigned for unilateral pes cavus and a 50 
percent evaluation is assigned for bilateral pes cavus.

The Board will also consider the potential application of 
Diagnostic Code 5284 which provides the rating criteria of 
other foot injuries.  Under this diagnostic code provision, 
foot injuries that are moderate warrant a 10 percent 
disability rating.  If moderately severe, a 20 percent 
disability rating is appropriate.  If the foot injury is 
severe, a maximum 30 percent disability rating is provided 
for.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Veteran's service treatment records reflect that he was 
noted to have a diagnosis of bilateral pes cavus at the time 
of his January 1995 enlistment report of medical examination, 
with no associated symptomatology.  He was later diagnosed in 
April 2004 with bilateral symptomatic pes cavus and 
prescribed custom orthotics.   

During his period of active service, the Veteran underwent 
private medical treatment from April 2004 to June 2004 for 
his left foot disability.  An April 2004 private assessment 
of the Veteran's left foot was completed, which reflects the 
Veteran's report of continuous foot pain.  He was noted to 
have a metatarsus adductus deformity of the left foot, with 
exquisite tension and tenderness in the medial portion of the 
plantar fascia and pain along the entire medial and dorsal 
aspect of the medial portion of the foot.  The diagnosis was 
chronic pain left foot, metatarsus adductus left foot, and 
plantar fasciitis left foot.  

The Veteran underwent a VA feet examination in March 2005, at 
which time the claims file was reviewed.  Physical 
examination of the left foot revealed an even and slightly 
increased varus and cavus deformity.  The foot was otherwise 
neurovascularly intact.  Range of motion of the left midfoot 
and left ankle were normal without any limitation of motion 
due to pain or weakness.  An associated X-ray of the left 
foot revealed cavus and varus positioning of the midfoot and 
hindfoot.  The left ankle was normal.  The diagnosis was 
cavovarus foot deformity with recurrent left ankle sprains.  

Associated with the claims file is a November 2006 VA feet 
examination, which shows that the claims file was reviewed in 
conjunction with the examination.  The Veteran reported pain 
and stiffness in his left foot upon standing and walking, as 
well as a lack of endurance.  On physical examination, there 
was no objective evidence of painful motion or swelling of 
the left foot.  Tenderness was noted laterally on the ankle 
and the lateral column of the foot.  There was no objective 
evidence of instability, weakness or abnormal weight bearing 
noted.  The plantar fascia of the left foot was normal; the 
toes were hyperextended; and there was no limitation of 
dorsiflexion of the left ankle.  The examination was negative 
for evidence of malunion or nonunion of the tarsal or 
metatarsal bones of the left foot.  There was no muscle 
athropy noted.  The associated X-ray revealed hyperextended 
toes; the foot was otherwise normal.  The Veteran was noted 
to be employed and reported having lost two weeks from work 
during the prior twelve months due to pain in his feet.  The 
diagnosis was bilateral cavovarus.  The VA examiner indicated 
that the Veteran's bilateral cavovarus had a significant 
effect on his occupational activities and that the condition 
had a mild to severe effect on his daily activities.  

VA records dated from September 2006 to February 2008 reflect 
that the Veteran was treated for left foot pain.  The 
diagnosis of cavus feet with forefeet adductus was noted in 
September 2006.  In a November 2006 radiology report, the 
Veteran's left foot was noted to be generally stable with the 
exception that the flexion in the toes was much less 
pronounced; the examiner indicated that it was likely due to 
the standing nature of the current examination.  A January 
2007 treatment note shows that the Veteran was prescribed a 
new orthotic for his left foot disability.  On examination, 
he was noted to have a high arch foot morphology, with no 
pain on palpation.  Moderate claw toe deformities were noted 
2-5, which were manually reducible.  A mild forefoot valgus 
was noted.  The assessment was abnormally supinated foot 
type.  In April 2007, the Veteran reported experiencing no 
pain when wearing his orthotic and that he could stand all 
day at work with use of the device.  In December 2007, he 
reported that the use of a new orthotic device was helping 
his left foot disability.   

In support of his claim, the Veteran submitted several 
statements in November 2006 and July 2008 from his coworkers 
describing their observations with regards to his left foot 
disability.  Overall, the coworkers described how the Veteran 
reported having sore feet, appeared to be in great pain, 
walked with a limp, fell down due to his sore feet, and 
needed to rest or sit down due to his condition.  

As indicated above, the Veteran's left foot pes cavus is 
evaluated as a noncompensable disability rating under 
Diagnostic Code 5278.  The Board finds that finds that that 
the criteria for a compensable, 10 percent disability rating 
under this diagnostic code have not been met.  Here, the 
objective medical evidence of record does not show that the 
great toe is dorsiflexed, with some limitation of 
dorsiflexion at the ankle and definite tenderness under the 
metatarsal heads of the left foot to warrant a compensable 
rating under Diagnostic Code 5278. 

However, the Board has considered whether a greater 
disability rating would be appropriate under alternative 
diagnostic code provisions.  As noted above, Diagnostic Code 
5284 provides the rating criteria of other foot injuries.  
The Veteran's symptoms as set forth above suggest that the 
Veteran's left foot disability exhibits moderate symptoms of 
the foot.  Overall, the above-reference medical evidence 
demonstrates that the Veteran's left foot disability is 
manifested by pain, tenderness, hyperextension of the toes, 
and cavovarus foot positioning.  Moreover, the November 2006 
VA examiner determined that the Veteran's left foot 
disability significantly effects his occupational activities 
and has a mild to severe effect on his daily activities.  
Statements from the Veteran and his coworkers are consistent 
with the medial evidence, as the statements indicate that the 
Veteran's left foot disability causes him to have foot pain 
and at times limits his activities at work; the Board notes 
that the Veteran is certainly competent to report his 
symptomatology and his coworkers are competent to describe 
their observations of his symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As such, in resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the 
assignment of a 10 percent disability rating for the his left 
foot disability, as moderate in degree, is appropriate under 
Diagnostic Code 5284.  

A disability rating greater than 10 percent for the left foot 
would not be warranted, however, as the competent medical 
evidence has not shown that the foot disability is moderately 
severe or severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  While the objective medical evidence indicates some 
pathology affecting the Veteran's left foot, the resulting 
symptomatology has not been described as, nor does the 
medical evidence suggest, a moderately severe or severe foot 
impairment.  Specifically, the Veteran continues to be able 
to work.  Moreover, was explained in the November 2006 VA 
examination report, the examiner found only mild impairment 
resulting this disability regarding such activities as chores 
and shopping.  Even exercise was only described to elicit 
moderate impairment.  Therefore, in determining that that the 
Veteran is entitled to no more than a minimum 10 percent 
rating for a moderate left foot injury, the Board has already 
afforded the Veteran the benefit of the doubt in regard to 
his subjective complaints.  

The Court in DeLuca held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R.§§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson, 9 Vet. App. at 11.  Inasmuch as Diagnostic Code 5284 
is not based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.

The Board has also considered whether other diagnostic codes 
pertaining to the feet are applicable in this instance.  
However, the objective medical evidence does not indicate the 
presence of flatfoot, weak foot, metatarsalgia, hammertoes, 
or a malunion or nonunion of the tarsal or metatarsal bones.  
Accordingly, the diagnostic codes pertaining to these 
disabilities do not apply.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276 (flatfoot), 5277 (weak foot), 5279 
(metatarsalgia), 5282 (hammertoes), and 5283 (malunion or 
nonunion of the tarsal or metatarsal bones).  There is also 
no clinical evidence that the Veteran has lost the use of his 
left foot, and therefore Diagnostic Code 5167, which pertains 
to the loss of the use of the foot, also is not applicable in 
this instance. 

The Board has considered whether "staged ratings" are 
appropriate with regard to the Veteran's disability.  See 
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the Veteran's left foot 
disability warrants a disability rating in excess of the 10 
percent rating assigned herein.

Finally, the Board finds that there is no indication that the 
Veteran's left foot disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  In essence, the 
left foot disorder is not productive of marked interference 
with employment or required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  While the 
evidence shows that the left foot disability significantly 
impacts the Veteran's occupational activities, he has only 
reported missing two weeks from work due to the disability.  
Additionally, the evidence indicates that he is able to have 
accommodations at work for his disability, as he is able to 
have periods of rest and sit down.  In the absence of a 
marked interference with employment or frequent periods of 
hospitalization, the criteria for submission for assignment 
of an extra-schedular rating are not met.  Thus, the Board is 
not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 10 percent disability rating for a left foot disability is 
granted, subject to the statues and regulations governing 
monetary awards.  



REMAND

Unfortunately, a remand is required with respect to the 
bilateral wrist claims.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claims 
so that he is afforded every possible consideration.  VA has 
a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 
C.F.R. § 3.159(c).

The Veteran essentially claims that he has a bilateral wrist 
condition that is related to his period of active service.  
The Veteran's service treatment records show that he was 
treated intermittently for bilateral wrist pain.  A March 
1996 service treatment record shows treatment for "probably 
left wrist strain" following a reported injury.  In July 
1996, he was noted to have tendonitis in the left hand.  The 
Veteran was noted to still report left wrist pain in February 
1997, despite having undergone conservative therapy.  
Following an X-ray, the provisional diagnosis was wrist pain 
secondary to osscile.  In June 1997, he was diagnosed with 
chronic wrist pain of unknown etiology.  A July 1997 service 
treatment record reflects the Veteran's report of first 
experiencing bilateral wrist pain in February 1996 after 
shoveling.  He was given a physical profile for bilateral 
wrist pain in June 2004.                                                                                                                    

In March 2005, the Veteran underwent a VA joints examination, 
at which time the claims file was reviewed.  The Veteran 
reported experiencing bilateral wrist pain.  Following a 
physical examination, the impression was bilateral wrist 
pain.

Subsequently, the Veteran submitted VA treatment records 
dated from January 2005 to February 2008, which show that he 
was diagnosed with chronic synovitis wrists in September 
2006.  

In light of the foregoing, the Board finds that additional 
development is needed with respect to assess the nature, 
severity, and etiology of his diagnosed bilateral wrist 
condition.  While the medical evidence includes a diagnosis 
of chronic synovitis of the bilateral wrists, the evidence is 
negative regarding whether the bilateral wrist diagnosis is 
related to his period of active service.  Assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering a medical examination.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).  The Board needs additional 
information in order to make a determination as to whether 
the Veteran's current diagnoses are related to an in-service 
incident or occurrence.  As such, on remand, the Veteran 
should be scheduled for a VA examination so that a medical 
opinion can be obtained regarding whether any diagnosed wrist 
condition is related to military service.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Accordingly, the case is REMANDED for the following action:

1.   The RO shall schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed left 
wrist disorder.  The entire claims file 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the record, the 
examiner should identify any current 
disability of the left wrist.  Then, the 
examiner should state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any left wrist disability is related any 
documented in-service reports of left 
wrist pain, an in-service injury, or is 
otherwise related to the Veteran's period 
of active service.  If the examiner cannot 
state the requested opinion without 
resorting to speculation, he or she should 
so indicate and explain why an opinion 
cannot be provided.  

The examiner should set forth all 
examination findings and diagnoses, along 
with the compete rationale for all 
conclusions reached in a legible report.

2.    The RO shall schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
right wrist disorder.  The entire claims 
file must be made available to the 
physician designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the record, the 
examiner should identify any current 
disability of the right wrist.  Then, the 
examiner should state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any right wrist disability is related to 
any documented in-service reports of right 
wrist pain or is otherwise related to the 
Veteran's period of active service.  If 
the examiner cannot state the requested 
opinion without resorting to speculation, 
he or she should so indicate and explain 
why an opinion cannot be provided.  

The examiner should set forth all 
examination findings and diagnoses, along 
with the compete rationale for all 
conclusions reached in a legible report.

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims for service 
connection.  If either benefit sought on 
appeal remains denied, provide the Veteran 
and his representative with a Supplemental 
Statement of the Case and give him an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


